Citation Nr: 1421074	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to a compensable initial rating for acne.

4.  Entitlement to a compensable initial rating for chronic right otitis media and otitis externa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana, and June 2011 and January 2012 decisions of the Appeals Management Center (AMC) in Washington, D.C. 

In January 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to bilateral hearing loss disability was previously before the Board in March 2010 and January 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board has separated the issue into two separate issues.  The Board finds that there has been substantial compliance with the mandates of its remand with regard to the left ear, and will proceed to adjudicate the issue.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 



During the pendency of the Veteran's claims, the AMC, in an August 2012 rating decision, granted service connection for diabetes mellitus.  Thus, that issue is no longer for appellate consideration.  

The issues of entitlement to service connection for right ear hearing loss disability, entitlement to a compensable initial evaluation for acne, and entitlement to a compensable initial rating for chronic right otitis media and otitis externa are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for complaints of, or treatment for, hearing loss.

2.  The Veteran had normal hearing acuity upon separation from service in 1966.

3.  There is no clinical evidence of record of left ear hearing loss disability within more than seven years after separation from service.

4.  The most probative evidence of record is against a finding that the Veteran has left ear hearing loss disability causally related to, or aggravated by, service.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2005.  The notice was deficient in that it did not provide the Veteran with the criteria for assignment of a disability rating and effective date in the event that service connection is granted.  The Board finds that the Veteran has not been prejudiced by this lack of notice because the Board, in the decision below, denies service connection.  Thus, a disability rating and effective date will not be assigned and the Veteran cannot have been prejudiced by the deficient notice. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained on the issue of left ear hearing loss disability.  The opinion is predicated on the Veteran's reported symptoms, diagnostic testing, and a review of the claims file.  Adequate rationale has been provided.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some chronic diseases, including hypertension, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has left ear hearing loss disability as a result of active service, to include exposure to weapon firing and bombs in basic training.  

An essential element of a claim for service connection is evidence of a current disability.  Post service clinical records reflect that the Veteran has current hearing loss disability in accordance with 38 C.F.R. § 3.385.  (See 2012 VA examination report).  Thus, this element has been met.  

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD 214 reflects that his primary specialty in service was as a telephone installer and repairman.  The Veteran did not have combat experience.  The Board notes, however, that some acoustic trauma is consistent with service in the military, to include weapons training. 

A third requirement for service connection is probative medical evidence of a nexus between the current disability and the in-service disease or injury, or in some cases, continuity of symptoms.  For the reasons noted below, the Board finds that this element has not been met. 

The Veteran's STRs are negative for complaints of, or treatment for, hearing loss.  The STRs include a July 1963 report of medical examination for entrance purposes.  The audiologic evaluation revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT 
5
5
-5
--
5
LEFT
0
0
-5
--
5

In the 1960's, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Board follows the policy that STRs dated October 31, 1967 or earlier, are assumed (if not otherwise noted) to use ASA units rather than the current ISO units.  To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.  The Veteran's July 1963 report reflects that audiometric testing results after conversion were as 

follows:





HERTZ



500
1000
2000
3000
4000
RIGHT 
20
15
5
--
10
LEFT
15
10
5
--
10

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Therefore, the Veteran's examination at entrance reflects normal hearing bilaterally.

In December 1963, the Veteran underwent another examination for remote area purposes (i.e. assignment to Thailand).  The Veteran's December 1963 report reflects that audiometric testing results prior to conversion were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT 
0
0
0
0
0
LEFT
0
0
0
0
0

The Veteran's December 1963 report reflects that audiometric testing results after conversion from ASA to ISO were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT 
15
10
10
10
5
LEFT
15
10
5
10
5

The Board acknowledges the Veteran's testimony at the Board hearing that he first noted hearing problems in basic training and that he complained of it at that time.  He also testified that this complaint was the reason why an audiology test was done in service.  (See Board hearing transcript, pages 12 and 13.)  The Board disagrees with the Veteran's recollection.  The December 1963 audiology test was performed as part of a medical examination for assignment to a remote area.  That examination included the following:  blood pressure check, pulse reading, vision testing, color vision testing, a chest x-ray, a urinalysis, serology testing, and examination of numerous physical systems.  On December 11, 1963, the Veteran had been ordered to assignment with the United States Army in the Pacific (USARPAC).  The examination, which was on December 13, 1963, specifically notes that it is for "remote area" purposes, and notes that the Veteran was qualified for "remote" assignment.  Thus, the Board finds that the Veteran's audiology examination in December 1966 does not support a finding that the Veteran had hearing loss, or hearing loss complaints, in service.  

The Veteran's STRs include a June 1966 medical report for separation purposes.  The audiologic evaluation revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
--
0
LEFT
-5
-5
-10
--
-5

The Veteran's June 1966 medical report reflects that audiometric testing results after conversion from ASA to ISO were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
--
5
LEFT
10
10
0
--
0

Therefore, the Veteran's examination at separation reflects normal hearing bilaterally.

In addition, the Veteran's June 1966 report of medical history for separation purposes reflects that he denied hearing loss or ear trouble.  Notable, he reported having had swollen or painful joints, mumps, skin diseases, cramps in the legs, history of a broken left wrist, recent gain or loss of weight, and foot trouble.  The Board finds that if the Veteran had had hearing loss in service, or upon separation from service, it would have been reasonable for him to have reported it when he reported his other seven conditions.  To the contrary, he denied hearing loss. 

A November 1973 Martin Marietta Health History Questionnaire reflects that the Veteran denied having difficulty hearing.  He did report skin problems, that he smoked, and that he has had a sore throat without having a cold.  The Board finds that if the Veteran had difficulty hearing in the seven years after service, it would have been reasonable for him to have reported it when he reported his other conditions.

The earliest clinical evidence of left ear hearing loss is in 1974, approximately eight years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the Board notes that subsequent to the 1974 hearing test, additional tests revealed normal hearing.  A 1974 Medical Instruments audiology graph indicates abnormal left ear hearing acuity at the 500 and 4,000 Hz levels.  However, subsequent audiology records in 1983 and 1984 reflect normal hearing at all Hz levels from 500 through 4, 000 (See print out with three testing printout strips.)  

Private correspondence dated in February 2010 by Dr. L. Cucinotta reflects that the Veteran has sensorineural impairment affecting his high frequencies in the left ear.  Dr. Cucinotta did not opine that the Veteran's left ear hearing loss was due to service. 

An April 2012 VA examination report reflects the opinion of the examiner that the Veteran's hearing loss is not related to his military noise exposure.  The examiner considered the entire claims file, to include the Veteran's STRs, in service noise exposure (e.g. from weapons, bombs, work as telephone installer), and post service noise exposure.  The examiner noted that the Veteran had normal hearing upon entrance and separation with no significant shift in hearing; these factors supported the opinion that noise exposure in service did not cause the Veteran's current hearing loss disability regardless of the Veteran's in service occupation or exposure to acoustic trauma.  The examiner's opinion that the Veteran's hearing loss is not due to service is adequately supported by the record and probative of the issue.  As noted above, the Board finds that the records contemporaneous to service, are more credible than the Veteran's recollections many decades later.  

The Veteran's audiology test results in service, as well as his denial of ever having had hearing loss in service when he separated in 1966 are evidence against a finding of hearing loss in service.  

The Board notes that when audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Henlsey v. Brown, 5 Vet. App. 155 (1993).  However, in the present case, not only did not the Veteran not have hearing loss disability for VA purposes upon separation, he did not have abnormal hearing upon separation.   While the regulations do not necessarily preclude service connection when hearing loss first meets the requirements after service, the regulations also do not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology from service.  In the present claim, the probative clinical opinion is against a finding that there is a causal relationship between the Veteran's current hearing loss disability and active service, and there is no credible evidence of continuity of symptoms.

The Veteran testified that when he applied for employment in 1966, post service, he took an audiology test.  He further testified that he was told that he had a small amount of hearing loss in the right ear.  (See Board hearing transcript, page 14.)  Notably, he did not testify that he was told that he had hearing loss in the left ear.  

The records also reflect that the Veteran reported excessive noise exposure while employed post service for 27 years, although he also stated that he wears hearing protection in noisy environments.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  To this extent, the Board finds that the Veteran is competent to report that he has current difficulty with hearing.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion as to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of conductive hearing loss, sensorineural hearing loss, acoustic trauma, and aging.  The Board finds that the etiology falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the Veteran had normal hearing upon separation, the earliest clinical finding of hearing loss is many years after service, and there is a probative clinical opinion which is against a finding that the Veteran's current hearing loss is causally related to active service.  Based on the foregoing, the Board finds that service connection for left ear hearing loss disability is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss disability is denied. 



REMAND

Right Ear Hearing Loss Disability

The Veteran avers that he has right ear hearing loss disability as a result of active service, to include exposure to weapon firing and bombs in basic training.  The Veteran had normal hearing upon entrance and separation from service, and denied hearing loss upon separation in 1966.  Furthermore, there is no clinical evidence of right ear hearing loss in more than seven years after separation from service.

An April 2012 VA examination report addendum reflects the opinion of the examiner that the Veteran's hearing loss is not related to his military noise exposure.  The examiner opined, in pertinent part, as follows:

It is my opinion that [the Veteran's] hearing loss is NOT related to his military noise exposure.  Veteran had a significant amount of civilian noise exposure working in factories and plants following the service.  His hearing loss may be related to occupational noise exposure or genetic/hereditary factors or unknown etiologies.   

In basic terms, conductive hearing loss pertains to problems in the outer or middle ear that prevents sound from being conducted properly.  Sensorineural hearing loss pertains to a loss that results from the absence of, or damage to, the auditory nerve.  Mixed hearing loss is a combination of sensorineural and conductive hearing loss; it results from problems in both the inner and outer or middle ear.  

June 2010 and April 2012 VA examination reports reflect sensorineural hearing loss in the right ear.  However, April 2005 and April 2007 VA clinical records reflect right ear mixed hearing loss.  The evidence does not reflect if mixed hearing loss is likely to be a temporary condition.  

In June 2011, the AMC granted service connection for chronic right ear otitis media and otitis externa.  Based on the 2012 VA examiner's opinion, which provided an opinion with regard to noise exposure but not otitis media and otitis externa, the possibly inconsistent findings as to the Veteran's type of hearing loss, and the Veteran's subsequently service-connected right ear disability, the Board finds that a supplemental clinical opinion is warranted.  

Acne Rating & Chronic Right Otitis Media and Otitis Externa Rating

In a June 2011 rating decision, the AMC granted service connection for a right ear disability (chronic otitis media and otitis externa) and evaluated the disability as noncompensable.   

In a decision dated in January 2012, the Board granted service connection for a skin disability.  The AMC effectuated the grant in a January 2012 rating decision and evaluated the Veteran's disability as noncompensable.  

In May 2012 correspondence, the Veteran filed a notice of disagreement (NOD) with the June 2011 rating decision evaluation, and the January 2012 rating decision with regard to his disability evaluation.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to service connection for right ear hearing loss disability as secondary to a service-connected right ear disability(otitis) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2006), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

2.  Obtain a supplemental clinical opinion from the April 2012 examiner, or another appropriate clinician, for consideration of whether it is as likely as not (50 percent or greater) that the Veteran's right ear hearing loss disability is causally related to, or aggravated by, his service-connected right ear chronic otitis media and otitis externa.  The clinician should discuss whether the Veteran has right ear sensorineural, conductive, or mixed hearing loss and should consider a.) April 2005 and April 2007 VA clinical records which reflect right ear mixed hearing loss; and b.) June 2010 and April 2012 VA examination reports which reflect sensorineural hearing loss.

If additional examination/testing is necessary prior to providing an opinion, the Veteran should be scheduled for such.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection or a right ear hearing loss disability.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

4.  Issue a Statement of the Case with regard to the issues of entitlement to a compensable initial evaluation for right ear chronic otitis media and otitis externa, and a compensable initial evaluation for a skin disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the issue should be returned to the Board for further appellate consideration, if appropriate. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


